Citation Nr: 0525956	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-08 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for claimed Crohn's 
disease.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected post-traumatic headaches.  


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from August 1975 to 
December 1975 and from February 1991 to July 1991.  She was 
had periods of active duty for training that included those 
in August 1977 and August 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from July 1991 and May 2003 rating decisions of the RO.  

The Board notes that also in appellate status was the issue 
of service connection for discoid lupus erythematosus.  In 
April 2003, the veteran withdrew the appeal with respect to 
that issue.  

In November 2003, the veteran testified at a hearing before a 
Hearing Officer at the RO.  In June 2003, the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


REMAND

The veteran has not been properly apprised of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) regarding 
either issue on appeal.  

The RO should send the veteran VCAA notice regarding both 
issues on appeal.  The VCAA letter must be relevant to both 
claims of service connection and claims of entitlement to 
increased ratings.  

The veteran must be advised of the evidence needed to 
establish the benefits sought.  The RO should ask her to 
submit all relevant evidence in her possession that she has 
not already provided.  

Further, the RO must inform the veteran that it will assist 
her in obtaining specified evidence and include details on 
her and VA's respective responsibilities as to securing and 
furnishing evidence.  

The RO should also schedule a VA examination.  The veteran's 
service-connected post-traumatic headaches must be evaluated.  
All symptoms and manifestations should be reported in detail 
to include the severity and duration of each symptom.  

The RO should schedule a VA gastrointestinal examination to 
determine the likely etiology of the claimed Crohn's disease.  
If it is found to have pre-dated service, as the veteran 
herself states, the examiner must opine regarding whether her 
disability was aggravated by service.  

All medical conclusions should be substantiated.  The 
examiner(s) must review the entire record in conjunction with 
the examinations and conduct all necessary diagnostic tests.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should take appropriate steps 
to send the veteran a letter outlining 
the provisions of VCAA relevant to both 
the claim of service connection and the 
claim for increase.  The VCAA notice 
should apprise the veteran of the 
evidence necessary to establish the 
benefits sought.  In the letter, the RO 
should ask the veteran to submit all 
relevant evidence in her possession that 
she has not already provided.  The VCAA 
notice should inform the veteran that VA 
will assist her in obtaining relevant 
evidence and should advise her of her and 
VA's respective responsibilities as to 
securing and furnishing evidence.  

2.  The RO must schedule a VA examination 
to determine the current severity of the 
service-connected headaches.  All 
symptoms and manifestations should be 
described in detail to include frequency 
and duration of symptoms.  The claims 
file should be made available to the 
examiner for review in connection with 
the evaluation.   All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

3.  The RO must schedule a VA examination 
to determine the nature and likely 
etiology of the claimed Crohn's disease.  
The examiner should elicit from the 
veteran and record a complete clinical 
history.  If it is determined that the 
veteran's Crohn's disease predated 
service, the examiner must opine 
regarding whether such disability was 
aggravated by service.  If aggravation is 
found, the examiner must state whether 
such increase in severity constituted a 
temporary flare-up or whether there was a 
permanent increase in disability.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

4.  Finally, following completion of the 
requested development, the RO should 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



